DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a fluid delivery system.
Group II, claim(s) 6-9, drawn to a method of verifying the contents of a syringe in a fluid delivery system.
Group III, claim(s) 10-13, drawn to a fluid delivery system.
Group IV, claim(s) 14-19, drawn to a method of verifying the contents of a syringe in a fluid delivery system.
Group V, claim(s) 20, drawn to a fluid delivery system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a fluid delivery system, a syringe; obtaining, using one or more sensors, one or more measurements of the force required to draw the fluid into the syringe; and determining, from the one or more measurements of the force required to draw the fluid into the syringe, whether the fluid is a correct fluid, technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches a fluid delivery system (Paragraphs 4-6), a syringe (Such infusion systems, as the ones mentioned in Paragraph 43, are typically used with syringes, Figs. 1 and 7); obtaining, using one or more sensors, one or more measurements of the force required to dispense the fluid into the syringe (Paragraphs 4-6 in combination with Paragraph 101); and determining, from the one or more measurements of the force required to dispense the fluid into the syringe, whether the fluid is a correct fluid (Paragraphs 4-6 and 101). Ruchti is silent regarding obtaining, using one or more sensors, one or more measurements of the force required to draw the fluid into the syringe and determining, from the one or more measurements of the force required to draw the fluid into the syringe, whether the fluid is a correct fluid. The device of Ruchti deals primarily with the plunger of the infusion system which normally presses the plunger rod of a pre-filled syringe, which is why it does not go into detail about filling the syringe. However, the problem of the infusion of air into the patient is clearly recognized in Paragraph 43. A skilled person dealing with a syringe that needs to be filled with a medicament would be perfectly capable of applying the solution of Ruchti to acquire a force profile on the plunger through which it can be determined what kind of fluid is drawn (air or liquid). If the skilled person applied the exact same method as Ruchti during filling of the syringe as well as during dispensing, the diagrams showing the different force profiles (Figs. 8-11) would show the same differentiation between different fluids during filling as they show during dispensing. Therefore, it would be obvious for the skilled person that the filling phase could be used to determine the fluid being drawn.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a fluid delivery system, comprising: a syringe; a fluid injector; one or more sensors adapted to measure a force; a processor in communication with the one or more sensors; and -3-Atty. Docket: BHC169033 PCT-USa non-transitory, computer-readable storage medium in operable communication with the processor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches a fluid delivery system (Paragraphs 4-6) comprising: a syringe (Such infusion systems, as the ones mentioned in Paragraph 43, are typically used with syringes, Figs. 1 and 7); a fluid injector (Paragraphs 4-6); one or more sensors adapted to measure a force (Paragraphs 4-6 in combination with Paragraph 101); a processor in communication with the one or more sensors (Paragraphs 4-6); and -3-Atty. Docket: BHC169033 PCT-USa non-transitory, computer-readable storage medium in operable communication with the processor (Paragraph 51).
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a fluid delivery system, a syringe and one or more sensors, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches a fluid delivery system (Paragraphs 4-6), a syringe (Such infusion systems, as the ones mentioned in Paragraph 43, are typically used with syringes, Figs. 1 and 7) and one or more sensors (Paragraphs 4-6 in combination with Paragraph 101).
Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of a fluid delivery system, comprising: a syringe; a fluid injector; one or more sensors; and a processor in communication with the one or more sensors, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches a fluid delivery system (Paragraphs 4-6), comprising: a syringe (Such infusion systems, as the ones mentioned in Paragraph 43, are typically used with syringes, Figs. 1 and 7); a fluid injector (Paragraphs 4-6); one or more sensors (Paragraphs 4-6 in combination with Paragraph 101); and a processor in communication with the one or more sensors (Paragraphs 4-6).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a fluid delivery system, a syringe and one or more sensors, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches of a fluid delivery system (Paragraphs 4-6), a syringe (Such infusion systems, as the ones mentioned in Paragraph 43, are typically used with syringes, Figs. 1 and 7) and one or more sensors (Paragraphs 4-6 in combination with Paragraph 101).
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a method of verifying the contents of a syringe in a fluid delivery system, comprising: one or more sensors this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches a method of verifying the contents of a syringe (Such infusion systems, as the ones mentioned in Paragraph 43, are typically used with syringes, Figs. 1 and 7) in a fluid delivery system (Paragraphs 4-6), comprising: one or more sensors (Paragraphs 4-6 in combination with Paragraph 101).
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of a fluid delivery system, a syringe; one or more sensors, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches a fluid delivery system (Paragraphs 4-6), a syringe (Such infusion systems, as the ones mentioned in Paragraph 43, are typically used with syringes, Figs. 1 and 7); one or more sensors (Paragraphs 4-6 in combination with Paragraph 101).
Groups III and lV lack unity of invention because even though the inventions of these groups require the technical feature of a fluid delivery system, a syringe; obtaining, using one or more sensors, one or more measurements of the force required to dispense the fluid from the syringe; and determining, from the one or more measurements of the force required to dispense the fluid from the syringe, whether the fluid is a correct fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches a fluid delivery system (Paragraphs 4-6), a syringe (Such infusion systems, as the ones mentioned in Paragraph 43, are typically used with syringes, Figs. 1 and 7); obtaining, using one or more sensors, one or more measurements of the force required to dispense the fluid from the syringe (Paragraphs 4-6 in combination with Paragraph 101); and determining, from the one or more measurements of the force required to dispense the fluid from the syringe, whether the fluid is a correct fluid (Paragraphs 4-6 and 101).
Groups III and V lack unity of invention because even though the inventions of these groups require the technical feature of a fluid delivery system, comprising: a syringe; a fluid injector for dispensing fluid; one or more sensors adapted to measure a force required to dispense the fluid from the syringe; a processor in communication with the one or more sensors; and -3-Atty. Docket: BHC169033 PCT-USa non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to receive one or more measurements of the force required to dispense the fluid from the syringe from the one or more sensors, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches a fluid delivery system (Paragraphs 4-6), comprising: a syringe (Such infusion systems, as the ones mentioned in Paragraph 43, are typically used with syringes, Figs. 1 and 7); a fluid injector for dispensing fluid (Paragraphs 4-6); one or more sensors adapted to measure a force required to dispense the fluid from the syringe (Paragraphs 4-6 in combination with 101); a processor in communication with the one or more sensors (Paragraphs 4-6); and -3-Atty. Docket: BHC169033 PCT-USa non-transitory, computer-readable storage medium in operable communication with the processor (Paragraph 51), wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to receive one or more measurements of the force required to dispense the fluid from the syringe from the one or more sensors (Paragraphs 4-6 and 101).
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a fluid delivery system, comprising: dispensing a fluid from the syringe; obtaining, using one or more sensors, one or more measurements of the force required to dispense the fluid from the syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruchti et al. (US Publication 2013/0261993 A1).  Ruchti teaches a fluid delivery system (Paragraphs 4-6), comprising: dispensing a fluid from the syringe (Paragraphs 4-6); obtaining, using one or more sensors, one or more measurements of the force required to dispense the fluid from the syringe (Paragraphs 4-6 and 101).
A telephone call was made to Aseem Mehta on 5/23/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783